DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-16  is/are rejected under 35 U.S.C. 102(a1) as being anticipted by GLasgo 4531559.
Glasgo discloses the claimed invention as recited in the claims and shown below:

1.    A subassembly for manipulating a target object, the subassembly comprising:

38;

at least two interchangeable side plates 10 & 12 cconfigured to detachably attach to one of a first surface and an opposing second surface of the central gripping member; and

wherein the central gripping member comprises an attachment end proximal to a lower end of the central gripping member, the attachment end configured to manipulate the target object.

2.    The subassembly according to claim 1, wherein the central gripping member further comprises a gripping member hole ( central in the element 40 which holds element 26)  configured to receive a male attachment member 26.

3.    The subassembly according to claim 2, wherein each of the interchangeable side plates further comprises a first side plate hole 30 that is coaxially aligned to the gripping member hole and configured to receive the male attachment member to detachably attach each of interchangeable side plates to one of the first surface and the second surface.

4.    The subassembly according to claim 3, wherein the first side plate hole comprises one of a through hole 30 and a blind hole 24.

( central in the element 40 which holds element 26 and two hole on either side of the middle hole).


7.    The subassembly according to claim 1, wherein each of the interchangeable side plates is moveably mounted on a robotic platform through a mechanical joint 14 & 16. 
8.    The subassembly according to claim 1, wherein the attachment end of the central gripping member 50 is configured to detachably attach to the target object. 

9.    A modular clamp base for manipulating a target object, the modular clamp base comprising:

a central gripping member 38 comprising an attachment end configured to manipulate the target object;

at least two interchangeable side plates 10 & 12, each of the interchangeable side plates configured to coaxially align with the central gripping member; a male attachment member 26 configured to coaxially align and fasten each of the interchangeable side plates and the central gripping member to form an integral modular clamp base; and



10.    The modular clamp base according to claim 9, wherein each of the interchangeable side plates comprises a first side plate hole 24 configured to coaxially align with a gripping member hole ( central in the element 40 which holds element 26) configured in the central gripping member.

11.    The modular clamp base according to claim 10, wherein the male attachment member 40 is configured to be inserted into the first side plate hole and the gripping


member hole to detachably attach the interchangeable side plates to a first surface and an opposing second surface of the central gripping member. See Fig.1

12.    The modular clamp base according to claim 10, wherein the gripping member hole and the first side plate hole of each of the interchangeable side plates are one of a through hole 30 and a blind hole 24.

13.    The modular clamp base according to claim 9, wherein the central gripping member is configured to one of rotate, extend, and retract the target object There is not structure being added but just function.  It is not clear what structure even performs these function.

14.    The modular clamp base according to claim 9, wherein the target object is one of a gripping arm, a clamping tool, a vacuum suction cup, a swing arm tool, and a vehicle component. This is the workpiece and all inventions will act upon a workpiece so the limitation is anticipated. No further limit the actual device.

15.    The modular clamp base according to claim 9, wherein each of the interchangeable side plates is detachably mounted to a robotic platform through a mechanical joint. This is the not a function that is additional to what is already there and what is added to attached. 


16.    The modular clamp base according to claim 9, wherein each of the interchangeable side plates is made of one of similar materials and dissimilar materials. This is true because both plates have same material being both are either plastic or both either metal and these materials are similar and dissimilar. 
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
Applicant states the rejection is in valid.
Glasgow does not does not include an attachment end configured to manipulate a target object. The target object is a workpiece and Configured to is NOT ENVOLKING 112 F or 112 six par. What does it mean it is configured to manipulate. No structure or requirements are being made to the claim. So any structure present meets the claim. Stating what the prior art does or does not do provides a remedy for no structure.
The rejections stand at present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 5, 2021